DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4/21/2010 has been entered.

Response to Amendment
3.	Applicants’ response filed 7/14/2022 amended claims 3-5, 8, 16 and 20 and cancelled claims 9-11, 13 and 17-19.  Applicants’ amendments overcome the claim objection from the office action mailed 3/14/2022; therefore the objection is withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Burke in view of Scherer from the office action mailed 3/14/2022; therefore this rejection is withdrawn.  A new ground of rejection is set forth below.  

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  claim 3 has the wrong status identifier – should be “previously presented” as there are no amendment markings in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 3-8, 12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., International Publication No. WO/2016/208743 (hereinafter referred to as Suzuki – for citation purposes USPG-PUB No. 2018/0117667 is being used) in view of Scherer et al., US Patent Application Publication No. 2009/0186787 (hereinafter referred to as Scherer).  
Regarding claims 3-8 and 12, Suzuki discloses a mold release agent composition for use in casting (as recited in claim 3) (see Title) wherein the composition comprises 30 wt% of a silicon-based oil (as recited in claim 8) (see Table 1/Examples) and 64 wt% of a hydrocarbon solvent (as recited in claims 3-4) (see Table 1/Examples and Para. [0087]) wherein the composition of Suzuki is spray-applied to the metal material (as recited in claim 12) (Para. [0090]).      
Suzuki further discloses the presence of synthetic ester oils (Para. [0063]) but Suzuki does not explicitly disclose the polymeric ester recited in claims 3-4.  
Scherer discloses lubricant compounds with a good shear stability defined by the loss of the kinematic viscosity at 100°C, containing base oil and 10-34 wt% of a synthetic complex ester, the complex ester having a kinematic viscosity at 40°C of greater than 400 and up to 50,000 mm2/s and being obtained by reaction of polyols, monocarboxylic acids and dicarboxylic acids and has to have the molecular weight recited in the instant claims as the kinematic viscosity overlaps that recited in the instant claims and the molecular weight is directly proportional to the kinematic viscosity (as recited in claims 3-7) (see Abstract and Para. [0031]-[0033]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ester compounds of Scherer in the composition of Suzuki in order to enhance the seal compatibility properties of the composition (Para. [0042] of Scherer).  

Regarding claims 14-16 and 20, see discussion above.  
 
Response to Arguments
8.	Applicants’ arguments filed 7/14/2022 regarding claims 3-8, 12, 14-16 and 20 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771